DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagga et al. (US 2007/0293948 A1).
Claim 1. Bagga et al. disclose an intervertebral spacer, comprising: a main body comprising an upper surface (top surface 20), a lower surface (bottom surface 30), an interior lateral wall (wall defining recess 35 and having opening 45), an exterior lateral wall (sidewall 40), and a longitudinal axis (see Fig. 4 inset); the interior lateral wall disposed on a first plane that is outwardly directed at a first angle (see Fig. 4 inset) to the longitudinal axis; the exterior lateral wall defining an upper exterior lateral wall portion (portion of sidewall 40 located between top surface 20 and recess 43) and a lower exterior lateral wall portion (portion of sidewall 40 located between bottom surface 30 and recess 43), the upper exterior lateral wall portion extending from the upper surface toward the lower surface and the lower exterior lateral wall portion disposed on a second plane that is outwardly directed at a second angle (see Fig. 4 inset) to the [AltContent: connector][AltContent: connector]longitudinal axis (Figs. 1-4).












Claim 2. Bagga et al. disclose wherein the upper surface defines a first protruding ridge (projection 25) (Figs. 1-4).
Claim 3. Bagga et al. disclose wherein the lower surface defines a first protruding ridge (projection 25) (Figs. 1-4).
Claim 4. Bagga et al. disclose wherein the upper surface defines a first protruding ridge (projection 25) and the lower surface defines a second protruding ridge (projection 25) (Figs. 1-4).
Claim 8. Bagga et al. disclose wherein the upper surface is rounded trapezoidal in shape (see Fig. 4) (Figs. 1-4).
Claim 9. Bagga et al. disclose wherein the main body defines an interior cavity (recess 35); and wherein the upper surface defines a first rounded trapezoidal opening (see Fig. 4) to the interior cavity (Figs. 1-4).
Claim 10. Bagga et al. disclose wherein the lower surface is rounded trapezoidal in shape (see Fig. 4) (Figs. 1-4).
Claim 11. Bagga et al. disclose wherein the lower surface defines a second rounded trapezoidal opening (see Fig. 4) to the interior cavity (Figs. 1-4).
Claim 12. Bagga et al. disclose wherein the main body comprises a polymeric material (see PEEK in para. 0084) (Figs. 1-4).
Claim 13. Bagga et al. disclose wherein the main body comprises polyether ether ketone (PEEK) (see para. 0084) (Figs. 1-4).
Claims 1, 7, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganem et al. (US 2011/0172769 A1).
Claim 1. Ganem et al. disclose an intervertebral spacer, comprising: a main body comprising an upper surface (see Fig. 3 inset), a lower surface (see Fig. 3 inset), an interior lateral wall (surface of lateral wall 4 that defines internal space 5), an exterior lateral wall (surface of lateral wall 4 that includes inclined flank 10), and a longitudinal axis (see Fig. 3 inset); the interior lateral wall disposed on a first plane that is outwardly directed at a first angle (see Fig. 3 inset) to the longitudinal axis; the exterior lateral wall defining an upper exterior lateral wall portion (portion of surface of lateral wall 4 located between “upper surface” and inclined flank 10) and a lower exterior lateral wall portion (inclined flank 10), the upper exterior lateral wall portion extending from the upper surface toward the lower surface and the lower exterior lateral wall portion disposed on a second plane that is outwardly directed at a second angle (see Fig. 3 inset) to the longitudinal axis (Figs. 1-4).
[AltContent: connector]







Claim 7. Ganem et al. disclose wherein the first angle and the second angle are different angles (see Fig. 3) (Figs. 1-4).
Claim 14. Ganem et al. disclose an intervertebral spacer, comprising: a main body comprising an upper surface (see Fig. 3 inset), a lower surface (see Fig. 3 inset), an interior lateral wall (surface of lateral wall 4 that defines internal space 5), an exterior lateral wall (surface of lateral wall 4 that includes inclined flank 10), and a longitudinal axis (see Fig. 3 inset), the main body defining an interior cavity (internal space 5); the interior lateral wall partially defining the interior cavity and disposed on a first plane that is outwardly directed at a first angle (see Fig. 3 inset) to the longitudinal axis; the exterior lateral wall defining an upper exterior lateral wall portion (portion of surface of lateral wall 4 located between “upper surface” and inclined flank 10) and a lower exterior lateral wall portion (inclined flank 10), the upper exterior lateral wall portion extending from the upper surface toward the lower surface and the lower exterior lateral wall portion disposed on a second plane that is outwardly directed at a second angle (see Fig. 3 inset) to the longitudinal axis; wherein the first angle and the second angle are different angles (see Fig. 3) (Figs. 1-4).
[AltContent: connector]







Claim 15. Ganem et al. disclose wherein the upper surface defines a first protruding ridge (see teeth on “upper surface” as shown in Fig. 2) (Figs. 1-4).
Claim 16. Ganem et al. disclose wherein the lower surface defines a first protruding ridge (see teeth on “lower surface” as shown in Fig. 2) (Figs. 1-4).
Claim 17. Ganem et al. disclose wherein the upper surface defines a first protruding ridge (see teeth on “upper surface” as shown in Fig. 2) and the lower surface defines a second protruding ridge (see teeth on “lower surface” as shown in Fig. 2) (Figs. 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganem et al. (US 2011/0172769 A1).
Ganem et al. fail to disclose wherein the first angle is an angle between about 98° and about 117° (claims 5 and 18) and wherein the first angle is an angle between about 104° and about 111° (claims 6 and 19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the first angle to be an angle between about 98° and about 117° (claims 5 and 18) and the first angle to be an angle between about 104° and about 111° (claims 6 and 19), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It is noted that Applicant’s disclosure does not provide a criticality for the claimed angles and even states that a skilled artisan would be able to determine the appropriate angle based on a variety of considerations (see para. 0058 of Applicant’s disclosure).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ganem et al. (US 2011/0172769 A1) in view of Bagga et al. (US 2007/0293948 A1).
Claim 20. Ganem et al. disclose an intervertebral spacer, comprising: a main body comprising an upper surface (see Fig. 3 inset), a lower surface (see Fig. 3 inset), an interior lateral wall (surface of lateral wall 4 that defines internal space 5), an exterior lateral wall (surface of lateral wall 4 that includes inclined flank 10), and a longitudinal axis (see Fig. 3 inset), the main body defining an interior cavity (internal space 5); the interior lateral wall partially defining the interior cavity and disposed on a first plane that is outwardly directed at a first angle (see Fig. 3 inset) to the longitudinal axis; the exterior lateral wall defining an upper exterior lateral wall portion (portion of surface of lateral wall 4 located between “upper surface” and inclined flank 10) and a lower exterior lateral wall portion (inclined flank 10), the upper exterior lateral wall portion extending from the upper surface toward the lower surface and the lower exterior lateral wall portion disposed on a second plane that is outwardly directed at a second angle (see Fig. 3 inset) to the longitudinal axis; wherein the first angle and the second angle are different angles (see Fig. 3) (Figs. 1-4).
[AltContent: connector]







Ganem et al. fail to disclose wherein the upper surface is rounded trapezoidal in shape and defines a first rounded trapezoidal opening to the interior cavity and the lower surface is rounded trapezoidal in shape and defines a second rounded trapezoidal opening to the interior cavity (claim 20).
Bagga et al. teach an intervertebral spacer, comprising: a main body comprising an upper surface (top surface 20), a lower surface (bottom surface 30), an interior lateral wall (wall defining recess 35 and having opening 45), and an exterior lateral wall (sidewall 40); wherein the upper surface is rounded trapezoidal in shape (see Fig. 4) and defines a first rounded trapezoidal opening (see Fig. 4) to the interior cavity; and wherein the lower surface is rounded trapezoidal in shape (see Fig. 4) and defines a second rounded trapezoidal opening (see Fig. 4) to the interior cavity (Figs. 1-4).  Such a shape is suitable for use in the spine as it is anatomically shaped to prevent subsidence (see para. 0079).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional shape of the spacer of Ganem et al. such that the upper surface is rounded trapezoidal in shape and defines a first rounded trapezoidal opening to the interior cavity and the lower surface is rounded trapezoidal in shape and defines a second rounded trapezoidal opening to the interior cavity (claim 20), as suggested by Bagga et al., as such a shape is suitable for use in the spine as it is anatomically shaped to prevent subsidence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773